DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rospsha et al. (US 2013/0177317). 
With regard claim 16, ROSPSHA ET AL. discloses an optical module (Fig.5b element 501 and para.40) for Distributed Antenna System comprising:
With regard claim 16, ROSPSHA ET AL. discloses an optical module for Distributed Antenna System (Fig.3 element 300 and para.28-29) comprising:
a single downlink path (Fig.3a element  DL path and para.31, where in the DL path, a signal of service A is received … at a port RF in. The signal is combined with those of other wireless services and is converted for optical transmission using TX-0) split in multiple outputs (Fig.3a element 334 and para.31, where the downlink λ0 optical signal is distributed to all WDM 332 components. Each WDM receives, in addition to the signal, one CW with λN output from a respective TX-N. Each WDM outputs towards a respective RU the λ0 signal and the CW with λN (exemplarily λ1).) and 
a plurality of uplink paths separated from each other (Fig.3a elements 332-1 – 332-N, WDMs inputs, para.31, where WDMs receive CW λ1 – λN that are reflected by the REAT in the RU and modulated for UL transmission. The modulated λ1 signal is transmitted through the respective fiber … from which it is routed through a respective circulator (e.g. 330-1) to a respective detector (e.g. PD-1) where it is converted into a RF signal.) and provided with respective uplink outputs (Fig.3a elements PD1 – PD--N outputs and para.31);
wherein said downlink path comprises: 
at least an optical transmitter (Fig.3a elements TX-0 – TX-N and para.31); 
at least an optical splitter operatively connected to said optical transmitter (Fig.3a element 334 and para.31); and 
a plurality of optical couplers operatively connected to said optical splitter (Fig.3a elements 332-1 – 332-N, WDMs and para.31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant application and ROSPSHA ET AL. (US 2013/0177317).
With regard claim 1, the admitted prior art of the instant application discloses a Distributed Antenna System for massive MIMO applications (Fig.1 and pp.2, lines 1-27), comprising:
- a plurality of point of interface modules (Fig.1 elements POI1 and POI2 and pp.2, lines 5-7 and 21, where particularly, usually a plurality of POIs is used, each for a specific frequency band (pp.2 lines 6-7)) connectable to a baseband unit (Fig.1 element BBU and pp.2, line 4) and configured for converting a digital data flow coming from said Baseband Unit to RF signals (Fig.1 element POI1 and pp.2 lines 5-9) and/or for converting incoming RF signals to a digital data flow to be sent to said baseband unit; 
- a plurality of optical modules operatively connected to said plurality of Point od Interface modules and configured for performing an electro-optical conversion of the RF signals (Fig.1 element OTRX1 – OTRX4 and pp.2 lines 14-16 and 21-23);
- a plurality of Remote Units operatively connected to said optical modules and to a plurality of antennas (Fig.1 elements ANT1 and ANT2 and pp.2 lines 15-16 and 18-20);
wherein two of said optical modules (Fig.1 elements OTRX3 and OTRX4) comprises an uplink paths separated from each other (Fig.1 element RU3, OTRX3, N-PLEXER3, upper path of the UPLINK and Fig.1 element RU4, OTRX4, N-PLEXER4, lower path of the UPLINK) and provided with respective uplink outputs (Fig.1 elements output signal to UL1 and output signal to UL2 of POI2, respectively).
The admitted prior art of the instant application discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein at least one of said optical modules comprises a plurality of uplink paths separated from each other and provided with respective uplink outputs and wherein said downlink path comprises: at least an optical transmitter; at least an optical splitter operatively connected to said optical transmitter; and a plurality of optical couplers operatively connected to said optical splitter.
	However, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to integrate the OTRX3 and OTRX4 to be one OTRX including two separated inputs (receiving output signals of the RU3 and RU4 (upper path and lower path of the UPLINK, Fig.1)) and two separated outputs (output respective UL signal to N-PLEXER3 and N-PLEXER4 (upper path and lower path of the UPLINK, Fig.1))), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
The admitted prior art of the instant application discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein said downlink path comprises: at least an optical transmitter; at least an optical splitter operatively connected to said optical transmitter; and a plurality of optical couplers operatively connected to said optical splitter.
	However, ROSPSHA ET AL. teaches wherein said downlink path comprises: 
	at least an optical transmitter (Fig.3a elements TX-0 – TX-N and para.31); 
	at least an optical splitter operatively connected to said optical transmitter (Fig.3a element 334 and para.31); and 
	a plurality of optical couplers operatively connected to said optical splitter (Fig.3a elements 332-1 – 332-N, WDMs and para.31) in order to have simplified and efficient optical DAS architectures which overcome concurrently the "flatness" problem (para.7).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein said downlink path comprises: at least an optical transmitter; at least an optical splitter operatively connected to said optical transmitter; and a plurality of optical couplers operatively connected to said optical splitter as taught by ROSPSHA ET AL. into Fig.1 of the admitted prior art of the instant application to replace RU1-RU4 of Fig.1 so as to have simplified and efficient optical DAS architectures which overcome concurrently the "flatness" problem.
With regard claim 9, the modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. further teaches all of the subject matter as described in the above paragraph except for specifically teaching each of said uplink paths comprises: at least an optical coupler; at least an optical receiver operatively connected to said optical coupler and operatively associated to one of said uplink outputs.
	However, ROSPSHA ET AL. teaches each of said uplink paths comprises: at least an optical coupler (Fig.3a elements 330-1 - 330-N, Circulators, and para.31); at least an optical receiver operatively connected to said optical coupler (Fig.3a elements PD-1 – PD-N and para.31) and operatively associated to one of said uplink outputs (Fig.3a element RF out and para.31) in order to have simplified and efficient optical DAS architectures which overcome concurrently the "flatness" problem (para.7). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include each of said uplink paths comprises: at least an optical coupler; at least an optical receiver operatively connected to said optical coupler and operatively associated to one of said uplink outputs as taught by ROSPSHA ET AL. into the individual OTRX1 – OTRX4 of the modified circuit of admitter prior art of the instant application and ROSPSHA ET AL. so as to have simplified and efficient optical DAS architectures which overcome concurrently the "flatness" problem.
With regard claim 11, the admitted prior art of the instant application further discloses an uplink n-plexer module configured for filtering only the uplink signal and for demultiplexing said uplink signal into different uplink bands (Fig.1 elements N-PLEXER3 and N-PLEXER4 and pp. 2, where the N-PLEXER3 and N-PLEXER4, respectively, processes UPLINK signal only).
With regard claim 15, the admitted prior art of the instant application discloses an uplink remote unit (Fig.1 elements RU3 and RU4) for a distributed antenna system operatively connectable to a respective optical module (Fig.1 elements OTRX3 and OTRX4) and to at least an antenna (Fig.1 element ANT2).  
The admitted prior art of the instant application discloses all of the subject matter as described in the above paragraph except for specifically teaching an uplink RF connector and an uplink optical connector and wherein said downlink path comprises: at least an optical transmitter; at least an optical splitter operatively connected to said optical transmitter; and a plurality of optical couplers operatively connected to said optical splitter.
	However, ROSPSHA ET AL. teaches an uplink RF connector (Fig.3a element UL RF out and para.31, where the RF signals with different wavelengths are then combined in RF combiner 336 and output through an output port RF out) and an uplink optical connector (Fig.3a elements 332-1 – 332-N, WDMs input ports and para.30, where each WDM is connected through an optical interface … to pass UL a modulated optical signal from the common port to one photodiode (PD-1).) and wherein said downlink path comprises: 
at least an optical transmitter (Fig.3a elements TX-0 – TX-N and para.31); 
	at least an optical splitter operatively connected to said optical transmitter (Fig.3a element 334 and para.31); and 
	a plurality of optical couplers operatively connected to said optical splitter (Fig.3a elements 332-1 – 332-N, WDMs and para.31) in order to have simplified and efficient optical DAS architectures which overcome concurrently the "flatness" problem (para.7).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an uplink RF connector and an uplink optical connector and wherein said downlink path comprises: at least an optical transmitter; at least an optical splitter operatively connected to said optical transmitter; and a plurality of optical couplers operatively connected to said optical splitter as taught by ROSPSHA ET AL. into the individual RU1 – RU2 of the modified circuit of admitter prior art of the instant application and ROSPSHA ET AL. so as to have simplified and efficient optical DAS architectures which overcome concurrently the "flatness" problem.
Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over the admitted prior art of the instant application and ROSPSHA ET AL. (US 2013/0177317) as applied to claim 1 above, and further in view of Berlin et al. (US 2014/0126914).
With regard claim 2, the admitted prior art of the instant application further teaches said plurality of Remote Units (Fig.1 elements RU1 – RU4) comprises at least an uplink Remote Unit operatively connected to a respective optical module (Fig.1 elements OTRX1-OTRX4).
The modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. teaches all of the subject matter as described in the above paragraph except for specifically teaching the RU configured for filtering, amplifying, and performing an electro-optical conversion of uplink RF signals.
	However, Berlin et al. teaches that the RU (Fig.10 element 112(1)’, RAU, and para.87) configured for filtering, amplifying (Fig.10 element LNA and BPF and parea.88), and performing an electro-optical conversion of uplink RF signals (Fig.10 element TOSA and para.88, where the transmit optical sub-assembly (TOSA) 232 is an electrical-to-optical converter) in order to provide external filter interface to mitigate potential strong interference at 700 MHz band (para.71). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the RU that is configured for filtering, amplifying, and performing an electro-optical conversion of uplink RF signals as taught by Berlin et al. into Fig.1 of the modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. to replace RU1-RU4 of Fig.1 so as to provide external filter interface to mitigate potential strong interference at 700 MHz band.
With regard claim 3, modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. and Berlin et al. further teaches wherein said uplink Remote Unit comprises a plurality of band-pass filters (Fig.10 element BPF, Berlin et al.) to respective frequency bands (para.71 and 86, Berlin et al., where RAU 112 may be configured to support up to four (4) different radio bands/carriers (e.g. ATT, VZW, TMobile, Metro PCS: 700LTE/850/1900/2100) and Fig.10 is only shown one communication path (band) of operation).
With regard claim 4, the modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. and Berlin et al. further teaches wherein said uplink Remote Unit comprises a plurality of Low Noise Amplifier (Fig.10 element LNA and para.71 and 86, Berlin et al., where RAU 112 may be configured to support up to four (4) different radio bands/carriers (e.g. ATT, VZW, TMobile, Metro PCS: 700LTE/850/1900/2100) and Fig.10 is only shown one communication path (band) of operation) connected to said band-pass filters (Fig.10 element BPF and  para.71 and 86, Berlin et al., where RAU 112 may be configured to support up to four (4) different radio bands/carriers (e.g. ATT, VZW, TMobile, Metro PCS: 700LTE/850/1900/2100) and Fig.10 is only shown one communication path (band) of operation).
With regard claim 5, the modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. and Berlin et al. further teaches said uplink Remote Unit comprises at least an electro-optical converter operatively connected to said plurality of band-pass filter (Fig.10 element TOSA and para.88, where the transmit optical sub-assembly (TOSA) 232 is an electrical-to-optical converter, Berlin et al.).
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over the admitted prior art of the instant application and ROSPSHA ET AL. (US 2013/0177317) and Berlin et al. (US 2014/0126914) as applied to claim 5 above, and further in view of Lee et al. (US 2008/0145061).
With regard claim 6, the modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. and Berlin et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching said uplink Remote Unit comprises at least an optical coupler operatively connected to said electro optical converter.
However, Lee et al. teaches said uplink Remote Unit comprises at least an optical coupler (Fig.2 element 301) operatively connected to said electro optical converter (Fig.2 element 309) in order to facilitate de-multiplexing the multiplexed optical signals at different wavelengths (para.44). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include said uplink Remote Unit comprises at least an optical coupler operatively connected to said electro optical converter as taught by Lee et al. into the modified RU of the modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. and Berlin et al. so as to facilitate de-multiplexing the multiplexed optical signals at different wavelengths.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant application and ROSPSHA ET AL. (US 2013/0177317) as applied to claim1 above, and further in view of HELMSTEDT et al. (US 2008/0056725).
With regard claim 10, the modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. further teaches wherein each of said uplink paths comprises an optical receiver (Fig.3a elements PD-1 – PD-N).
The modified circuit of the admitted prior art of the instant application and ROSPSHA ET AL. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein each of said uplink paths comprises: at least an amplifier operatively connected to said optical receiver; at least a digital attenuator operatively connected to said amplifier; and at least a power amplifier operatively connected to said digital attenuator.
	However, HELMSTEDT et al. teaches a receiver (Fig.1 element RX1 and pp.4) comprises: 
	at least an optical receiver (Fig.1 element ORX1 and para.4, where the receiver device RX1 comprises an optical receiver ORx1); 
	at least a digital attenuator operatively connected to said amplifier (Fig.1 element AT2 and para.4, where AT2 is an adjustable attenuator); and 
	at least a power amplifier operatively connected to said digital attenuator (Fig.1 element PA1 and pp.4, where PA1 is a power amplifier) in order to avoid  signal distortion caused by the power amplifier PA1 (para.4). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein each of said uplink paths comprises: an optical receiver; at least a digital attenuator operatively connected to optical receiver; and at least a power amplifier operatively connected to said digital attenuator as taught by HELMSTEDT et al. into the individual UL paths of the modified circuit of admitter prior art of the instant application and ROSPSHA ET AL. to replace PD-1 – PD-N, (Fig.3a of ROSPSHA ET AL.) respectively, so as to avoid  signal distortion caused by the power amplifier PA1.
	The modified circuit of the admitted prior art of the instant application and ROSPSHA ET AL. and HELMSTEDT et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching at least an amplifier operatively connected to said optical receiver.
	At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least an amplifier operatively connected to said optical receiver since a directly connected wire can be considered as having an amplifier with gain of 1 (one). 
Applicant has not disclosed that having at least an amplifier operatively connected to said optical receiver provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with having at least an amplifier with gain 1 (one) operatively connected to said optical receiver as taught by the modified circuit of the admitted prior art of the instant application and ROSPSHA ET AL. and HELMSTEDT et al. because having at least an amplifier operatively connected to said optical receiver would have been a matter of obvious design choice to one of ordinary skill in the art.
Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over the admitted prior art of the instant application and ROSPSHA ET AL. (US 2013/0177317) as applied to claim1 above, and further in view of Chen et al. (CN 203387690, translation provided).
With regard claim 12, the admitted prior art of the instant application further teaches wherein said plurality of point of interface modules (Fig.1 elements POI1 and UL POI2) comprises at least an uplink point of interface (Fig.1 elements UL1 and UL2 of POI2) provided with a plurality of RF uplink input and configured for collecting each independent uplink RF signal at its input (Fig.1  elements UL1 and UL2 of POI2, where the signals entering UL1 and UL2 of POI2 are RF signals (pp2 lines 8-10 and 14-16, where OTRS1 and OTRX2 perform the E/O conversion. It is clear that the signals at UL1 and UL2 of POI2 are RF signals.)) and to forward them to a BBU (Fig.1 element BBU and pp2 lines 15-18) with a specific communication protocol and physical interface (Fig.1 elements CPRI, IP).
The modified circuit of the admitted prior art of the instant application and ROSPSHA ET AL. teaches all of the subject matter as described in the above paragraph except for specifically teaching an uplink point of interface including an A/D conversion.
	However, Chen et al. teaches that an uplink point of interface including an A/D conversion (Fig.2/3 elements ADC) in order to facilitate further processing in digital form. 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an uplink point of interface including an A/D conversion as taught by Chen et al. into POI2 of Fig.1 of the modified circuit of admitted prior art of the instant application and ROSPSHA ET AL. so as to facilitate further processing in digital form.
With regard claim 13, the modified circuit of the admitted prior art of the instant application and ROSPSHA ET AL. and Chen et al. further teaches wherein said uplink point of interface comprises a plurality of analogic to digital converters (Fig.2/3 elements ADC, Chen et al.).
With regard claim 14, the modified circuit of the admitted prior art of the instant application and ROSPSHA ET AL. and Chen et al. further teaches wherein said uplink point of interface comprises at least a field-programmable circuit (Fig.2/3 element FPGA) operatively connected to said plurality of analogic to digital converters (Fig.2/3 elements ADC) and configured for forwarding received digital signals with a specific communication protocol (para.34 and 37).
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633